In a negligence action to recover damages for personal injury, etc., plaintiffs appeal from an order of the Supreme Court, Kings County, 'made October 23, 1963, which granted the motion of the defendant Jones to dismiss the complaint as against her for lack of prosecution. The record fails to contain the order of October 23, 1963 appealed from. It does contain, however, an order of said court, dated November 15, 1963, granting the motion to dismiss the complaint. It appears from the record and briefs that such order was made upon the granting of reargument, although the order itself does not so indicate. Such order has been reviewed on the court’s own motion, pursuant to statute (former Civ. Prac. Act, § 562-a, now CPLR 5517). Order of November 15, 1963, made on reargument, affirmed, without costs. No opinion. Appeal from order of October 23, 1963 dismissed as academic. That order in any event was superseded by the later order of November 15, 1963. Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.